Citation Nr: 1125127	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  06-05 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a compensable initial evaluation for service-connected residuals of lung cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967.  

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Board remanded this case in September 2008 for additional development.  

In June 2008, the Veteran testified in a Travel Board hearing in front of the undersigned Veterans Law Judge.  The transcript of the hearing is associated with the claims file and has been reviewed.  


FINDINGS OF FACT

1. The Veteran has been notified of the evidence necessary to substantiate his claim, and all relevant evidence necessary for an equitable disposition of this appeal has been obtained.

2. Affording the Veteran the benefit of the doubt, his service-connected residuals of lung cancer are productive of FEV1 between 56 percent and 70 percent predicted.  


CONCLUSION OF LAW

The criteria for an initial rating of 30 percent for service connected residuals of lung cancer have been approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.14, 496, 4.97, Diagnostic Code 6604 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in August 2004 that addressed the notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim for service connection and of the appellant's and VA's respective duties for obtaining evidence.  The appellant was also asked to submit evidence and/or information in his possession to the AOJ.  After service connection was awarded, the Veteran was provided with the rating criteria for his disability in May 2008.  

The Board notes that the Veteran was not provided with the notice provisions as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006) in the VCAA letter.  However, the Veteran is challenging the initial evaluation and effective date assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, DD Form 214, private medical records and VA medical records.  The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  A VA opinion with respect to the issue on appeal was obtained in December 2008.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA opinion and subsequent addendums obtained in this case were sufficient.  The opinions were based on a full reading of the Veteran's claims file, considered all of the pertinent evidence of record including the statements of the appellant, and provided a full description of the Veteran's disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In this case, the Veteran contends that a compensable rating is warranted for his service connected disability.  Ratings for service-connected disabilities are determined by comparing the symptoms the veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When making determinations as to the appropriate rating to be assigned, VA must take into account the veteran's entire medical history and circumstances.  38 C.F.R. § 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

An appeal from the initial assignment of a disability rating, such as this case, requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2010).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2010).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When it is not possible to separate the effects of a service-connected condition from a nonservice-connected condition, reasonable doubt is to be resolved in favor of the veteran and such signs and symptoms should be attributed to the service-connected condition.  Mittleider v. West, 11 Vet. App. 181 (1998).  

Here, the Veteran's service connected residuals of lung cancer are currently rated as noncompensable under Diagnostic Code 6820.  Under this code, benign neoplasms of any unspecified part of the respiratory system are rated using an appropriate respiratory analogy.  See 38 C.F.R. § 4.97, Diagnostic Code 6820.

As shown in the medical evidence, the Veteran's symptoms of residuals of lung cancer are analogous to chronic obstructive pulmonary disease (COPD).   Diagnostic Code 6604 provides that Forced Expiratory Volume in one second (FEV-1) of 71- to 80-percent predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66- to 80-percent predicted, is rated 10 percent disabling.  FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted, is rated 30 percent disabling.  FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), is rated 60 percent disabling.  FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy, is rated 100 percent disabling.  38 C.F.R. § 4.97, Diagnostic Code 6604.   

The Board notes that during the pendency of this appeal, the regulations pertaining to the evaluation of respiratory conditions were amended, effective October 6, 2006.  See 71 Fed. Reg. 52457- 52460 (2006) (presently codified at 38 C.F.R. § 4.96 (2010)).  The change in the regulations did not alter any of the specific criteria listed in 38 C.F.R. § 4.97, Diagnostic Code 6604.  Rather, the new regulations affect how the evaluation criteria are applied, including when a pulmonary function test (PFT) is required to evaluate the disability, when to apply pre-bronchodilator values for rating purposes, and which PFT result to use (FEV-1 versus FEV-1/FVC versus DLCO (SB)) when the level of evaluation would differ depending on the test used.  Specifically, the amended version of the regulations pertaining to respiratory conditions contain special provisions for the application of evaluation criteria for Diagnostic Codes 6600, 6603, 6604, 6825-6833, and 6840-6845.  These provisions including that when there is a disparity between the results of different PFT's (FEV-1, FVC, etc.), so that the level of evaluation would differ depending on which test result is used, use the test result that the examiner states most accurately reflects the level of disability.  See 38 C.F.R. § 4.96 (2010).  

In this case, the RO granted service connection based on a September 2004 VA Compensation and Pension Examination.  In conjunction with the examination, PFTs were performed with the following results: FVC was 77%, FEV1 was 64%, FEV1/FVC was 66% and DLCO was 66%.  

Additionally, a VA examination was conducted in December 2008.  The claims file was not available for review and the examiner considered the Veteran recited history of lung cancer.  The Veteran reported that he was diagnosed in 2002.  The Veteran reported that his current symptoms included shortness of breath with exertion.  He was asymptomatic at rest.  He was not on oxygen, did not receive steroids and did not require pulmonary medications.  He reported having bronchitis up to four times a year in the last 12 months.  He indicated that when he had upper respiratory infections, he also had hemoptysis and episodic wheezing.  He reported intermittent episodes of bronchospasm occurring once to twice a week.  He stated this was transient and at times he felt like he could not get any air which lasted a few seconds.  He never had a syncope episode.  The last bronchoscopy was less than a year ago and he was told that it was essentially negative.  After physical examination and pulmonary function testing, the examiner noted that the Veteran has moderate air flow obstruction.  There was no significant improvement post bronchodilator.  Lung volumes showed mild restriction.  Diffusion capacity was mildly reduced; however, corrected for alveolar volume, it was normal.  FVC was 3.5 (76%), post 3.34 (72%); FEV1 was 2.16 (62%), post 2.24 (64%); FEV1/FVC was 81%, post 89%.  The impression was lung cancer diagnosed in 2002, status post treatment with a bronchoscopic procedure.  He did not require thoracotomy.  He had chemotherapy and radiation therapy.  There was residual dyspnea with exertion.  PTF showed obstructive and restrictive lung disease.  The examiner found that she was not able to differentiate as to whether the symptoms were secondary to lung cancer residuals or chronic obstructive pulmonary disease without resorting to mere speculation.  

In February 2009, the VA examiner was requested to clarify which numbers in the PFT most accurately reflected the level of disability.  The examiner noted that DCLO/diffusion was normal after the correcting alveolar volume which was documented by the pulmonologist who interpreted the study.  The examiner found that FEV1 most accurately reflected the level of disability.  

In February 2010 and in April 2010, the same VA examiner wrote addendums to the December 2008 examination.  The examiner noted that the claims file was not initially available for review, but was made available for the Addendums.  The examiner considered an April 2003 procedure note for bronchogenic carcinoma, status post radiation and chemotherapy.  The examiner noted that in December 2003, the Veteran had locally advanced non-small cell lung cancer.  The examiner considered the treatment the Veteran received and that the note provided that he was twenty-one months status post initial diagnosis with no evidence of recurrent disease.  There was also a note in March 2004 from the same physician showing that the Veteran was two years out from the diagnosis with no evidence of recurrent disease.  A CT scan from March 2004 also showed no evidence of recurrence or new nodules.  Medical records in October 2008 and December 2009 also showed no evidence of recurrence of lung cancer.  The impression was bronchogenic carcinoma status post chemotherapy and radiation in 2002.  There was no evidence of recurrent disease.  There was a history of smoking up to 11/2 packs of cigarettes per day for 20 years.  In the February 2010 Addendum, the examiner concluded that residual dyspnea with exertion was secondary to a combination of history of smoking and lung cancer requiring radiation and chemotherapy.  The examiner was not able to state a percentage as to how much was affected by one or the other without resorting to mere speculation.  In April 2010, the examiner concluded that she was not able to differentiate as to whether the pulmonary symptoms were secondary to lung cancer treatment versus chronic obstructive pulmonary disease (thirty pack year history of smoking) without resorting to mere speculation.  

Based on the forgoing, the Board finds that the Veteran is entitled to a compensable evaluation for service-connected residuals of lung cancer.  As noted in the December 2008 VA examination, and the February and April 2010 Addendums, it is not possible to separate the symptoms caused by service connected residuals of lung cancer and nonservice connected COPD.  As such, the Board will afford the benefit of the doubt to the Veteran and the results from the PFTs will be attributed to the service-connected residuals of lung cancer.  See Mittleider, supra.  Further, the VA examiner explained that FEV1 most accurately reflected the Veteran's disability.  In September 2004, FEV1 was 64% and in December 2008, FEV1 was 62%.  Under Diagnostic Code 6604, FEV-1 of 56 to 70 percent predicted is rated 30 percent disabling.  Therefore, the Board finds that the Veteran is entitled to a 30 percent evaluation for his service connected residuals of lung cancer.  

Further, the Board has considered whether staged ratings are appropriate; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Both PFT studies show that a 30 percent evaluation is warranted.  Therefore, assigning staged ratings are not appropriate at this time.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Additionally, the Board has considered whether an extra-schedular disability rating is warranted for service-connected residuals of lung cancer.  An extra-schedular disability rating is assigned if the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  The Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected residuals of lung cancer with the established criteria found in the Rating Schedule.  The Veteran's disability is fully addressed by the respective rating criteria under which it is rated.  There are no additional symptoms of his disability that are not addressed by the Rating Schedule.  Therefore, the Board finds that rating criteria reasonably describes the Veteran's disability level and symptomatology for his service connected residuals of lung cancer.  

As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's disability.  Moreover, there is no evidence that the Veteran's disability interfered with his occupation or activities of daily living.  The evidence of record shows that the Veteran worked as a bus driver in 2004 and he kept busy by working in his yard and on his home.  Therefore, the Board finds that there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Further, the evidence fails to show that the disability picture created by the residuals of lung cancer is exceptional or unusual.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board finds that a claim for a TDIU is not raised by the record, as the evidence of record shows that the Veteran was employed as a bus driver.  Therefore, the Board finds that no further consideration of a TDIU is warranted.


ORDER

A 30 percent initial evaluation for service-connected residuals of lung cancer is granted, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


